Darden, Chief Judge
(concurring in result):
Under the circumstances of this particular case, I agree that the convening authority was disqualified to review and act on the accused’s record. I concur because the officer who promised clemency to Private First Class Walford in return for his cooperation was the convening authority’s headquarters commandant, and the commandant’s legal advisor was an officer assigned to the convening authority’s staff judge advocate section. The situation is sufficiently close to those in United States v Williams, 21 USCMA 292, 45 CMR 66 (1972), and United States v Maxfield, 20 USCMA 496, 43 CMR 336 (1971), to require a new review and action.
My disagreement with the principal opinion is that I believe it is susceptible of the interpretation that any promise not to prosecute or purported grant of immunity by any commander subordinate to the convening authority is enough to disqualify the convening authority from reviewing and acting on the record. The basis for our holding in United States v White, 10 USCMA 63, 27 CMR 137 (1958), and subsequent cases is that the convening authority’s involvement in granting immunity to a prospective witness amounts to a prejudgment of the witness’s credibility. I do not believe that it should be extended to action by subordinate commanders that can have little or no impact on the performance of the convening authority’s duties. Accordingly, I concur only in the result.